TERRELL, Acting Chief Justice.
This appeal is from a decree validating a proposed bond issue of Dade County Port Authority. The purpose of the bonds is to construct addjtional hangars and an office building for National Air Lines pursuant to the same lease agreement we were confronted with in State v. Dade County, Fla., 62 So.2d 404. The said lease agreement provided for additional construction from time to time upon request of National Air Lines.
The appeal having been perfected, ap-pellee moves to affirm the judgment as provided by 30 F.S.A. Rule 38 of the Rules of this Court. We have examined the record and in our opinion the questions raised are concluded by State v. Dade County, supra. Since this is the case, it is manifest that they require no further argument so it becomes appropriate to invoke the provisions of Rule 38 to affirm the judgment. Cooksey v. Zimmerman, Fla., 85 So.2d 593.
The motion to affirm is accordingly-granted on authority of Cooksey v. Zimmerman, supra, and the judgment appealed *42from is affirmed on authority of State v. Dade County, supra.
Affirmed.
O’CONNELL and BUFORD,. JJ., and DICKINSON, Associate Justice, concur.